Citation Nr: 0737286	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-10 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to September 
1963.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has recently submitted 
medical evidence (a September 2007 statement from a 
physician's assistant) without a waiver of initial 
consideration of this evidence by the RO.  However, given the 
favorable disposition reached below, the Board finds that the 
case need not be remanded to the RO for initial review of 
this evidence.  See 38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran's left knee disability, diagnosed as 
degenerative joint disease, is etiologically related to his 
military service. 

2.  The veteran's right knee disability, diagnosed as mixed 
lytic and sclerotic lesion, is etiologically related to his 
military service. 


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A right knee disability was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Entitlement to service connection for a left knee disability.  

Entitlement to service connection for a right knee 
disability.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Pertinent Law and Regulations

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, x-
rays performed by VA document advanced degenerative joint 
disease of the left knee (November 2003) and mixed lytic and 
sclerotic lesion in the medial femoral condyle of the right 
knee (December 2003).  Therefore, element (1) has been met as 
to both claims.

With respect to Hickson element (2), in-service injury, the 
veteran contends that he injured his knees while walking 
through passageways on his naval ship.  Although the service 
medical records are negative for complaint or treatment 
related to the knees, a fellow serviceman, D.D., has 
submitted a statement attesting that the veteran injured his 
knees in service and was treated by a corpsman on ship.  He 
remembered the veteran wearing supports on his knees.  See 
D.D.'s statement, received in July 2004.  The Board points 
out that, as a lay person, D.D., is competent to provide 
evidence (i.e., his observations of the veteran) regarding 
injury and symptomatology.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Given the competent lay evidence regarding 
injury to the veteran's knees in service, Hickson element (2) 
has been met.  

In a July 2004 addendum, a VA physician opined that it was 
more likely than not that the veteran's knee condition was 
causally related to injuries associated with his submarine 
service.  In addition, a VA physician's assistant maintained 
that the veteran's recurrent knee problems were related to 
knee injuries sustained while serving in the Navy.  See 
clinical note, dated in September 2007.  The Board finds that 
these opinions satisfy Hickson element (3), medical nexus.

The totality of the above evidence satisfies Hickson elements 
(1), (2) and (3).  Accordingly, service connection for left 
knee and right knee disabilities is warranted.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for a right knee disability 
is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


